DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. National Phase under 35 U.S.C. § 371 of International Application No. PCT/IB2017/056762, filed October 31, 2017, which claims priority under 35 U.S.C. §§ 119 and 365 to Swedish Application No. 1651443-2, filed November 1, 2016.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 24, 2021, in which Claims 14 and 20 are cancelled and Claims 1, 7-9, 12, 13, 15-17, 19 and 21-25 are amended to change the breadth of the claims.  Claims 1-13, 15-19 and 21-25 are pending in the instant application, which will be examined on the merits herein.
Objections Withdrawn
	The objections of Claims 1 and 8 have been withdrawn in view of the amendment of Claims 1 and 8.
Rejections Withdrawn
Applicant's argument, see page 1, 2nd paragraph of the Remarks, filed June 24, 2021, with respect to Claims 1 and 7 have been fully considered and are persuasive. The rejection of Claims 1 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments of Claims 1 and 7.
Applicant's argument, see page 1, 3rd paragraph of the Remarks, filed June 24, 2021, with respect to Claim 19 have been fully considered and are persuasive. The rejection of Claim 19 under 35 U.S.C. 103 as being unpatentable over Lavoine, N., et al. ("Microfibrillated Cellulose-Its Barrier Properties and Applications in Cellulose Materials: A Review," Carbohydrate Polymers, 2012, Vol. 90, pages 735-764) has been withdrawn in view of the amendment of Claim 19.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-13, 15-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Noishiki et al ( EP Patent No. 2660276 A1, provided with the IDS filed 4/29/2019) in view of Lavoine et al. (“Microfibrillated Cellulose-Its Barrier Properties and Applications in Cellulose Materials: A Review,” Carbohydrate Polymers, 2012, Vol. 90, pages 735-764, provided with the IDS filed 4/29/2019) and Vartiainen et al (US Publication No. 2017/0266693 A1, which has a PCT filing date of Nov. 30, 2015, provided with attached PTO-892).
The Noishiki et al EP Patent discloses a method of forming a film comprising nanocellulose having a basis weight in a range that covers the range of 0.1 to 45 g/m2 (see paragraph [0048]) recited in instant Claim 1 wherein the method comprises the steps of: providing a suspension comprising nanocellulose (see paragraphs [0020], [0053]-[0054]), forming at least one layer of a web or a film from said suspension, drying said formed web or film to a dry content of at least 65 weight % (see example 3, paragraph [0065]) characterized in that said method further comprises the steps of treating at least one side of said dewatered and dried web or film with ultra violet (UV) or electron beam (EB) irradiation (see example 3, paragraph [0066]-[0068]) and in that at least one cooling step is provided in connection with or after the UV or EB treatment step (the cooling step being provided in connection with the UV and EB treatment is not clear; implicit: see above rejection under 35 U.S.C. 112, 2nd paragraph).
The Noishiki et al EP Patent does not explicitly disclose the OTR value of claim 1 however since the method and the starting material are identical in claim 1 and in the Noishiki et al EP Patent, this OTR value is embraced by the Noishiki et al EP Patent.
	  However, Lavoine et al reference discloses a microfibrillated cellulose that may be in form of a film wherein bleached spruce sulfite pulp as the raw material has an Oxygen Transmission Rate (QTR) of 17-18 ml/m2/day under the conditions of 23ºC, RH 0% top side, 50% bottom side (see the 1st sample in Table 5 on page 754). Table 5 also disclose a comparison of barrier properties depending on the microfibrillated cellulose st paragraph under subheading 1.3 Microfibrillated cellulose, wherein the text discloses that microfibrillated cellulose (MFC) is also called cellulose microfibril, microfibrillar cellulose, or more currently, nanofibrillated cellulose (NFC) ,which suggests that the microfibrillated cellulose comprises nanocellulose.  The OTR disclosed in the Lavoine et al reference falls within the range of 0.1 to 300 cc/m2/24h recited in instant Claims 1, 19, 24 and 25.  Even though the temperature and relative humidity disclosed in the Lavoine et al reference differ from the temperature of 38 ºC and relative humidity of 85% recited in instant Claim 19, these conditions can be easily changed whereby the QTR of such a change in conditions in the Lavoine et al reference would still be embrace by the QTR range of 0.1 to 300 recited in instant Claims 1, 19, 24 and 25.
	Applicants amended Claim 1 to recite treating the web or film and cooling the web or film immediately or directly after the UV or EB treatment, wherein the cooling comprises contacting the web or film with a cooling element or storing the web or film at a temperature around 40C or less to produce a substantially dry web of film.
	However, the Vartiainen et al US Publication discloses an X-Ray Phtoelectron Spectroscopy with monochromatic Al Ka irradiation at 100 W being used for surface chemical analysis of the free-standing nanofibrillated cellulose (NFC) films, whereby the measurement procedures and acquisition parameters were optimized for cellulosic samples and whereby the samples were analysed after 1 week storage in a desiccator (see paragraph no. [0061] on page 4).  The Vartiainen et al publication suggests that irradiation of NFC films and storing the films is not a novel feature for the instantly claimed invention.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Noishiki et al EP Patent with the teaching of the Lavoine et al reference and the Vartiainen et al US Publication to reject the instant claims since each of the references disclose preparation of microfibrillated cellulose films or nanofibrillated cellulose films.
2/24h in view of the recognition in the art, as evidenced by the Lavoine et al reference, that such microfibrillated cellulose increases the barrier properties for developing environmentally friendly and efficient materials for different applications.  The Vartiainen et al publication shows that storage of irradiated NFC films is known in the art.

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623